Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 1 of 9 PageID #: 139




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    THELMA PAYNE,                                     )
                                                      )
                                Plaintiff,            )
                                                      )
                        vs.                           )     No. 1:19-cv-02859-JMS-MJD
                                                      )
    JAMES E. CAMPBELL,                                )
    SAM ALEXANDER,                                    )
    J. HARMON, and                                    )
    SPEEDWAY POLICE DEPARTMENT                        )
                                                      )
                                Defendants.           )

                                              ORDER

        Plaintiff Thelma Payne filed her Complaint on July 11, 2019, alleging that Defendants

 violated her Constitutional rights. [Filing No. 1.] On September 30, 2019, Defendants filed a

 Motion to Dismiss, [Filing No. 11], which was referred to the Magistrate Judge, [Filing No. 18].

 On January 14, 2020, the Magistrate Judge issued a Report and Recommendation pursuant to

 Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1), in which he recommended that

 the Court grant Defendants' Motion to Dismiss and that Ms. Payne's claims be dismissed with

 prejudice, [Filing No. 22].     Ms. Payne filed an Objection to Magistrate's Report and

 Recommendation on January 24, 2020, [Filing No. 23], which is now ripe for the Court's decision.

                                             I.
                                     STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 72(b), the Court may assign dispositive motions to

 a magistrate judge, and the magistrate may submit to the district judge a report and recommended

 disposition, including any proposed findings of fact. Fed. R. Civ. P. 72(b)(1). "The magistrate

 judge's recommendation on a dispositive matter is not a final order, and the district judge makes


                                                1
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 2 of 9 PageID #: 140




 the ultimate decision to adopt, reject, or modify it." Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d

 752, 760 (7th Cir. 2009). After a magistrate judge makes a report and recommendation, either

 party may object within fourteen days. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1). The

 district judge then "shall make a de novo determination of those portions of the report or specified

 proposed findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1); see

 also Fed. R. Civ. P. 72(b)(3). Further, a district judge "may accept, reject, or modify, in whole or

 in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1);

 see also Fed. R. Civ. P. 72(b)(3).

         Under Rule 12(b)(6), a party may move to dismiss a claim that does not state a right to

 relief. The Federal Rules of Civil Procedure require that a complaint provide the defendant with

 "fair notice of what the . . . claim is and the grounds upon which it rests." Erickson v. Pardus, 551

 U.S. 89, 93 (2007) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007)). In reviewing

 the sufficiency of a complaint, the Court must accept all well-pled facts as true and draw all

 permissible inferences in favor of the plaintiff. See Active Disposal Inc. v. City of Darien, 635

 F.3d 883, 886 (7th Cir. 2011). A Rule 12(b)(6) motion to dismiss asks whether the complaint

 "contain[s] sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on

 its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). But

 the complaint "need not identify legal theories, and specifying an incorrect legal theory is not a

 fatal error." Rabe v. United Air Lines, Inc., 636 F.3d 866, 872 (7th Cir. 2011). The Court will not

 accept legal conclusions or conclusory allegations as sufficient to state a claim for relief. See

 McCauley v. City of Chi., 671 F.3d 611, 617 (7th Cir. 2011). Factual allegations must plausibly

 state an entitlement to relief "to a degree that rises above the speculative level." Munson v. Gaetz,




                                                    2
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 3 of 9 PageID #: 141




 673 F.3d 630, 633 (7th Cir. 2012). This plausibility determination is "a context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense." Id.

                                                  II.
                                            BACKGROUND

            A. The Complaint

            The facts, taken from the Complaint, are set forth in the Magistrate Judge's Report and

 Recommendation, and are accepted as true. Neither party objected to the Magistrate Judge's

 statement of facts, and the Court adopts those facts and summarizes them below.

            On February 9, 2017, Ms. Payne was involved in a traffic collision with Derame Searcey.

 [Filing No. 1 at 3.] Officer J. Harmon of the Speedway Police Department ("SPD") completed an

 "Indiana Officers Standard Crash Report" (the "Crash Report") that included information provided

 by both drivers concerning the collision. [Filing No. 1-4 at 1.] Officer Harmon concluded that the

 cause of the collision was Ms. Payne's failure to yield. [Filing No. 1-4 at 1.] Officer Harmon

 erroneously documented in the Crash Report that Mr. Searcey was insured by American Family

 Insurance when, in fact, Mr. Searcey's license was suspended and he was uninsured. [Filing No.

 1 at 3 (citing Filing No. 1-4).]

            On May 1, 2017, Ms. Payne received Mr. Searcey's "Indiana Official Driver Record" (the

 "Driving Record"), from the Indiana Bureau of Motor Vehicles (the "BMV"), [Filing No. 1-2 at

 1], which indicated that Mr. Searcey was uninsured and that his driver's license had been suspended

 on May 22, 2016 through May 21, 2017. [Filing No. 1-2 at 1.] On July 17, 2017, Ms. Payne sent

 a letter to the SPD stating that the Crash Report was recorded but "did not include the facts that it

 should have!" and demanding that the Crash Report be corrected [Filing No. 1-3 at 1; Filing No.

 1 at 4.]




                                                   3
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 4 of 9 PageID #: 142




            On July 11, 2019, Ms. Payne filed her Complaint in which she alleges that Defendants, 1

 acting under the color of state law, violated her Constitutional rights and wrongfully discriminated

 against her based on her age. 2 She alleges that "through due diligence, the Constitutional

 violation[] by Defendants[] was not discovered until May 1, 2017." [Filing No. 1 at 2.] However,

 she alleges that "the two (2) year statute of limitations beg[an] to run from July 17, 2017, when

 Plaintiff found that Defendants would take no corrective action to resolve the matter." [Filing No.

 1 at 2.]

            B. Defendants' Motion to Dismiss

            In their Motion to Dismiss, Defendants argue that Ms. Payne's Complaint was not filed

 within the two-year statute of limitations. [Filing No. 12 at 6.] They argue that a section 1983

 cause of action accrues when the plaintiff knows or has reason to know of the injury that forms the

 basis of the claim. [Filing No. 12 at 6 (citing Regains v. City of Chicago, 918 F.3d 529, 533 (7th

 Cir. 2019)).] Defendants contend that Ms. Payne's Complaint establishes that she learned of the

 alleged constitutional violation no later than May 1, 2017, but she did not file her Complaint until

 July 11, 2019. [Filing No. 12 at 7 (citing Filing No. 1).] Therefore, they argue, Ms. Payne has

 pleaded herself out of Court and her Complaint should be dismissed. [Filing No. 12 at 7.]




 1
  James. E. Campbell is the Chief of the Speedway Police Department and Sam Alexander is a
 Lieutenant with the Speedway Police Department. [Filing No. 1 at 5.]
 2
   As noted in the Magistrate Judge's Report and Recommendation, Ms. Payne attempts to assert
 her claim for age discrimination under Title VII of the Civil Rights Act of 1964. [Filing No. 1.]
 However, Title VII does not protect against age discrimination, and regardless, does not apply in
 this case because it applies only in the employment context. In her Response to Defendants'
 Motion to Dismiss, Ms. Payne states that the age discrimination claim is an equal protection claim.
 [Filing No. 15 at 9.] That claim is therefore brought pursuant to 42 U.S.C. § 1983.


                                                   4
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 5 of 9 PageID #: 143




        Ms. Payne responds that she was required to exhaust her administrative remedies before

 seeking judicial review. [Filing No. 15 at 7.] She asserts that she "filed grievances in the form of

 a letter to Chief Campbell on July 17, 201[7] and a subsequent Internal Affairs complaint." [Filing

 No. 15 at 7.] She asserts that the statute of limitations began when the Chief Campbell failed to

 respond to that letter, and therefore the Complaint was timely. [Filing No. 15 at 8.]

        Defendants reply by reiterating many of their arguments. Additionally, they argue that

 there were no administrative remedies for her to exhaust, and that even if there were, those

 administrative remedies would not toll the statute of limitations. [Filing No. 17 at 4.] They also

 argue that the Due Process Clause does not entitle Ms. Payne to an accurate crash report and that

 Defendants are entitled to qualified immunity. [Filing No. 17 at 6-10.]

        C. The Magistrate Judge's Report and Recommendation

        In his Report and Recommendation, the Magistrate Judge found that Ms. Payne's "section

 1983 claims are time-barred because they were filed outside of the two-year statute of

 limitations." 3 [Filing No. 22 at 5.] He found that Ms. Payne knew or should have known that she

 suffered the injury about which she complains on or before May 1, 2017, the date she received Mr.

 Searcey's BMV records. [Filing No. 22 at 7 (citing Filing No. 1 at 2; Filing No. 15 at 6).] The

 Magistrate Judge stated "[t]he facts establish that the alleged constitutional claims by Plaintiff

 should have been apparent to her at least some time in February 2017, after she received the Crash

 Report, and that by May 1, 2017, Plaintiff had clear notice regarding her constitutional injuries."

 [Filing No. 22 at 7 (internal footnote omitted).] Therefore, the Magistrate Judge concluded, Ms.




 3
   The Magistrate Judge noted that both parties agree that the applicable statute of limitations in
 this case is the two-year statute of limitations for personal injury claims in Indiana. [Filing No. 22
 at 6 n.6.]
                                                   5
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 6 of 9 PageID #: 144




 Payne failed "to commence this action within the two-year statute of limitations period" and

 dismissal is appropriate.

                                                   III.
                                              DISCUSSION

          In her Objection to the Magistrate's Report and Recommendation, Ms. Payne argues that

 "[t]hrough due diligence it was not discovered until May 17, 2017 when proof from the [BMV]

 was furnished [to] Plaintiff that Dermain (sic) Searcey had no vehicle insurance or license to drive.

 . . . Once found out[,] Plaintiff immediately brought her grievances to Chief Campbell and

 thereafter Internal Affairs in accordance with Indiana law governing exhaustion of administrative

 remedies. Both were completely ignored." [Filing No. 23 at 1-2.] Ms. Payne argues that the

 doctrine of exhaustion of administrative remedies required her to challenge an agency decision by

 first pursuing the agency's administrative remedies before seeking judicial review. [Filing No. 23

 at 2.] She argues that to the extent she incorrectly cited a statute applicable only to state agencies

 rather than municipalities, she is proceeding pro se and therefore the Court must liberally construe

 her submissions to the Court. [Filing No. 23 at 2.]

          Defendants respond that the Magistrate Judge properly rejected Ms. Payne's argument that

 her claim did not accrue until she exhausted administrative remedies. [Filing No. 24 at 2.] They

 argue that there were no administrative remedies to exhaust, and that even if there were, the

 existence of those administrative remedies would not toll the statute of limitations. [Filing No. 24

 at 4.]

          Ms. Payne replies that "in this case[,] there should be no time limit for the truth, especially

 to clear up a false representation by law enforcement on an official report that allowed fraud."

 [Filing No. 25 at 1.] She argues that most police departments have grievance procedures for




                                                    6
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 7 of 9 PageID #: 145




 citizens to file claims and Defendants' claim that they do not have a grievance procedure is "a

 ridiculous concept." [Filing No. 25 at 1.]

        Generally, "a statute of limitations defense is not normally a part of a motion to dismiss

 under Federal Rule of Civil Procedure 12(b)(6)," Logan v. Wilkins, 644 F.3d 577, 582 (7th Cir.

 2011), but such a defense "is appropriate where 'the allegations of the complaint itself set forth

 everything necessary to satisfy the affirmative defense, such as when a complaint plainly reveals

 that an action is untimely under the governing statute of limitations,'" Andonissamy v. Hewlett-

 Packard Co., 547 F.3d 841, 847 (7th Cir. 2008) (quoting United States v. Lewis, 411 F.3d 838,

 842 (7th Cir. 2005)).

        Statutes of limitations are designed to "promote justice by preventing surprises through the

 revival of claims that have been allowed to slumber until evidence has been lost, memories have

 faded, and witnesses have disappeared. The theory is that even if one has a just claim it is unjust

 not to put the adversary on notice to defend within the period of limitation and that the right to be

 free of stale claims in time comes to prevail over the right to prosecute them." Stephan v.

 Goldinger, 325 F.3d 874, 876 (7th Cir. 2003) (quoting Order of Ry. Telegraphers v. Ry. Express

 Agency, Inc., 321 U.S. 342, 348-49 (1944)). The Magistrate Judge noted that the parties agree that

 the applicable statute of limitations was two years and that it required Ms. Payne to file her claim

 no later May 1, 2019. [Filing No. 22 at 6.] However, Ms. Payne filed her Complaint on July 11,

 2019. [Filing No. 22 at 3 (citing Filing No. 1).] Ms. Payne's sole objection to the Magistrate

 Judge's Report and Recommendation is that he failed to account for her obligation to exhaust

 administrative remedies. However, Ms. Payne has not pointed the Court to any administrative

 remedy that she was legally required to have exhausted, nor is there any such administrative

 remedy. [See Filing No. 23.] The Court recognizes that Ms. Payne is proceeding pro se, but



                                                  7
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 8 of 9 PageID #: 146




 construing her submissions liberally 4 does not enable the Court to ignore the statute of limitations.

 Therefore, the Court finds that Ms. Payne's claims under section 1983 are untimely and must be

 dismissed. Accordingly, Ms. Payne's Objection is OVERRULED.

                                               IV.
                                            CONCLUSION

        For the foregoing reasons, the Court OVERRULES Ms. Payne's Objection,[23], adopts

 Magistrate Judge Dinsmore's Report and Recommendation, [22], GRANTS Defendants Motion

 to Dismiss, [11], and DISMISSES WITH PREJUDICE Ms. Payne's Complaint.                           Final

 Judgement shall issue accordingly.




           Date: 5/15/2020




 Distribution via U.S. Mail to:

 Thelma Payne
 1841 N. Goodlet Ave.
 Indianapolis, IN 46222



 4
   As Defendants point out, the Magistrate Judge construed Ms. Payne's Complaint liberally, as
 evidenced by the discussion of her age discrimination claim. [See Filing No. 22 at 4 n.4.]
                                                   8
Case 1:19-cv-02859-JMS-MJD Document 26 Filed 05/15/20 Page 9 of 9 PageID #: 147




 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com
